DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-8, 16, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, last line: It is unclear to refer the cable providing electrical communication between the contacts and "the neurostimulator", because the claim recites a neurostimulator that comprises these elements.  Examiner suggests reciting the "neuromodulator" at the last line.
 	Claims 2, 19: Unclear what further structural limitations are imparted, since a solenoidal shape already be a helical shape.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 2, 19: Fails to further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 17-21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullara (US 4,573,481).

    PNG
    media_image1.png
    146
    378
    media_image1.png
    Greyscale

 	Regarding claims 1-4, 17-21, Bullara discloses the same invention as claimed (Figure 1 shown above for example), including a peripheral neurostimulator (abstract; Figure 1) comprising a neuromodulator comprising a power source and an electric pulse generator (Figure 1), a solenoidal lead (Figure 1) comprising a flexible polymer (Col. 3, lines 55-61) and a plurality of metal contacts (Figure 2; Col. 3, lines 44-48), wherein each of the plurality of metal contacts are in electrical communication with the neuromodulator through a contact lead (Figures 1-2), wherein none of the metal contacts shares a contact lead with another metal contact (Col. 3, lines 38-48: each electrode has a respective wire), wherein the metal contacts are configured to make contact with a peripheral nerve of a subject from an inner surface of the solenoidal lead (Figures 1, 2, 4; Col. 4, lines 46-50), the metal contacts extending equidistantly the length of a longitudinal axis of the solenoidal lead (Figure 2; Col. 3, lines 38-48; Col. 5, lines 64-68), and a cable physically connecting the solenoidal lead to the neuromodulator, the cable comprising a plurality of contact leads providing electrical communication between the metal contacts of the solenoidal lead and the neuromodulator (Figure 1).
 	Regarding claims 7, 24, Bullara discloses platinum contacts (Col. 3, lines 38-48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-10, 12, 13, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullara (US 4,573,481) in view of Kilgore ("Reversible Nerve Conduction Block Using Kilohertz Frequency Alternating Current", 2014; IDS 3/5/21, 32 pages).
 	Regarding claims 8-10, 12, 13, 27, Bullara discloses nerve block (abstract), but does not disclose kHz stimulation.  However, Kilgore teaches it is common to configure a peripheral neurostimulator for kHz stimulation (abstract; Introduction), in order to produce a reversible nerve block.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bullara as taught by Kilgore to include kHz stimulation as recited, in order to produce a reversible nerve block.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullara (US 4,573,481), or with Kilgore ("Reversible Nerve Conduction Block Using Kilohertz Frequency Alternating Current", 2014), in view of Rossing (US 2006/0004417).
 	Regarding claims 15-16, Bullara or Kilgore do not disclose an accelerometer.  However, Rossing teaches a neurostimulator further comprising an accelerometer (Paragraph 14), in order to control delivery of peripheral neurostimulation based on a patient condition.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bullara, or with Kilgore, as taught by Rossing to include an accelerometer as recited, in order to control delivery of peripheral neurostimulation based on a patient condition.
Claim(s) 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullara (US 4,573,481).
 	Regarding claim 23, Bullara discloses the number and spacing of the electrodes may vary according to user needs regarding the peripheral neurostimulation (Col. 5, lines 64-68).  Bullara does not explicitly disclose 4 contacts per turn.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05(II)(A).  Bullara discloses the same peripheral neurostimulation, and as noted above, states that the number and spacing may be chosen for various needs.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bullara to include 4 contacts per turn as recited, since such a modification would have amounted to merely an obvious matter of routine optimization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grill (US 5,505,201) shows a spiral neural cuff with addressable electrodes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792